Name: Council Decision 2008/665/CFSP of 9Ã June 2008 concerning the conclusion of the Agreement between the European Union and the Republic of Albania on the participation of the Republic of Albania in the European Union military operation in the Republic of Chad and in the Central African Republic (Operation EUFOR Tchad/RCA)
 Type: Decision
 Subject Matter: Europe;  Africa;  European construction;  international security;  cooperation policy
 Date Published: 2008-08-13

 13.8.2008 EN Official Journal of the European Union L 217/18 COUNCIL DECISION 2008/665/CFSP of 9 June 2008 concerning the conclusion of the Agreement between the European Union and the Republic of Albania on the participation of the Republic of Albania in the European Union military operation in the Republic of Chad and in the Central African Republic (Operation EUFOR Tchad/RCA) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 24 thereof, Having regard to the recommendation from the Presidency, Whereas: (1) On 15 October 2007, the Council adopted Joint Action 2007/677/CFSP on the European Union military operation in the Republic of Chad and in the Central African Republic (1) (Operation EUFOR Tchad/RCA). (2) Article 10(3) of that Joint Action provides that detailed arrangements regarding the participation of third States are to be the subject of an agreement, in accordance with Article 24 of the Treaty. (3) Following authorisation by the Council on 13 September 2004, the Presidency, assisted by the Secretary-General of the Council of the European Union/High Representative for the Common Foreign and Security Policy, negotiated an Agreement between the European Union and the Republic of Albania on the participation of the Republic of Albania in Operation EUFOR Tchad/RCA, hereinafter referred to as the Agreement. (4) The Agreement should be approved on behalf of the European Union, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Union and the Republic of Albania on the participation of the Republic of Albania in the European Union military operation in the Republic of Chad and in the Central African Republic (EUFOR Tchad/RCA) is hereby approved on behalf of the European Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the European Union. Article 3 This Decision shall take effect on the day of its adoption. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 9 June 2008. For the Council The President M. COTMAN (1) OJ L 279, 23.10.2007, p. 21.